Exhibit 10.3


THIRD AMENDED AND RESTATED CHIRON GUERNSEY HOLDINGS L.P. INC.
EXECUTIVE EQUITY INCENTIVE PLAN
I.Purpose. The purpose of this Second Amended and Restated Chiron Guernsey
Holdings L.P. Inc. Executive Equity Incentive Plan (the “Plan”) is to promote
the interests of Chiron Guernsey Holdings L.P. Inc., a Guernsey limited
partnership (the “Partnership”), and its Affiliates (as defined below) by
(i) attracting and retaining officers and employees of the Partnership and its
Affiliates and (ii) enabling such persons to acquire an equity interest in and
participate in the long-term growth and financial success of the Partnership.
The Plan is not intended to preclude other management incentive awards and
programs. Capitalized terms used herein and not otherwise defined have the
meanings given them in Section II.
II.Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:
“Affiliate” means, with respect to any Person, any other Person that, at the
time of reference, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such Person. For
the purposes of this definition, the terms “control,” “is controlled by,” or
“under common control with” mean possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
whether through the ownership of voting securities, by contract, or otherwise.
“Base Case Business Plan” means (i) in the case of a Divestiture, achievement of
(A) 100% or more of consolidated EBITDA projections contained within the
Management Case Plan and (B) 95% or more of revenue projections contained within
the Management Case Plan applicable to the business sold in the Divestiture; and
(ii) in the case of a Reorganization, achievement of (A) 100% or more of
consolidated EBITDA projections contained within the Management Case Plan and
(B) 95% or more of consolidated revenue projections contained within the
Management Case Plan, in each case, measured on a quarterly basis (through
December 31, 2012) and thereafter on a last twelve months basis.
“Business Sale” means, except as otherwise provided for purposes of Article XI
of the Plan, a sale of all of the equity interests or substantially all the
assets of a subsidiary of the Partnership or an Affiliate, or the sale of the
assets of a business of the Partnership or an Affiliate (either KCI or
LifeCell), to a Person or group of Persons who were not Requisite Limited
Partners (as defined in the LP Agreement) at any time prior to such sale.
“Call Right” means any right of the General Partner, the Partners, or the
Partnership to repurchase equity securities of a Participant pursuant to the
Plan, any Profits Interest Unit Award Agreement, or otherwise.





--------------------------------------------------------------------------------

Exhibit 10.3


“Cause” means conduct involving one or more of the following: (i) the
substantial and continuing failure of the Participant to render services to the
Partnership or any Affiliate in accordance with the Participant’s obligations
and position with the Partnership or Affiliate, provided that the Partnership or
such Affiliate provides the Participant with adequate notice of such failure
and, if such failure is capable of cure, the Participant fails to cure such
failure within 30 days of the notice; (ii) dishonesty, gross negligence, or
breach of fiduciary duty; (iii) the Participant’s indictment of, conviction of,
or no contest plea to, an act of theft, fraud, or embezzlement; (iv) the
commission of a felony; or (v) a material breach of the terms of any agreement
between the Participant, on the one hand, and the Partnership or any Affiliate
on the other hand or a material breach of any material policy of the Partnership
or any Affiliate.
“Change of Control” has the meaning set forth in the LP Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Disability” means, unless in the case of a particular Profits Interest Unit
award the applicable Profits Interest Unit Award Agreement states otherwise, a
condition entitling the Participant to receive benefits under a long-term
disability plan of the Partnership or an Affiliate, or, in the absence of such a
plan, the complete and permanent inability by reason of illness or accident to
perform the duties of the occupation at which a Participant was employed or
served when such disability commenced. Any determination of whether Disability
exists shall be made by the General Partner in its reasonable discretion.
“Distribution Threshold” has the meaning set forth in the LP Agreement.
“Distributions” means distributions made to Partners pursuant to Section 7.1 of
the LP Agreement.
“Divestiture” means, except as otherwise provided for purposes of Article XI of
the Plan, with respect to a given Participant, the consummation of a divestiture
of the business of the Partnership for which the Participant performs services
(either LifeCell or KCI) in connection with a Business Sale.
“Effective Date” has the meaning set forth in Article X.A. of the Plan.
“Employer” means, with respect to any Participant, the Partnership or its
Affiliate for which the Participant provides employment or other services
constituting Employment.
“Employment” and “termination of employment” and similar references mean,
respectively, service with and termination of service from the Partnership and
its Affiliates. For this purpose, “service” includes service as an employee,
partner, consultant, or other independent contractor, but, with respect to
non-employee services, only for periods of a continuing significant service
relationship. All determinations regarding employment





--------------------------------------------------------------------------------

Exhibit 10.3


and service (for purposes of administering the Plan or any Profits Interest Unit
Award Agreement) shall be made by the General Partner in its sole discretion. In
addition, the General Partner shall, in its reasonable discretion, determine
whether or not a leave of absence is a termination of employment for purposes of
administering the Plan or any Profits Interest Unit Award Agreement. In the case
of a Divestiture, termination of employment without Cause shall be deemed to
include the Participant’s ceasing to be employed by the Partnership or its
Affiliates due to the Participant’s continuing employment with the purchaser (or
an affiliate thereof) involved in such Divestiture.
“Fair Market Value” means the fair market value per Profits Interest Unit as
determined by the General Partner in good faith based upon the amount such
Profits Interest Unit would have received as a distribution in the event of a
liquidation of the Partnership as of the date of determination; provided that,
for the avoidance of doubt, no valuation discount (including without limitation
for lack of marketability or for minority interest) shall be taken into account
when such determination is made; provided, further, that, for purposes of
Section VI.F. of the Plan, if such determination is disputed by a Participant,
if requested by the Participant in writing within five days of the General
Partner’s communication of such determined fair market value, an independent
internationally recognized expert financial advisory or valuation expert
selected by the General Partner and reasonably acceptable to the Participant
will make the determination based upon the same methodology (a “Third Party
Valuation”). The Partnership will bear the cost of the Third Party Valuation;
provided, that if the fair market value as determined by the Third Party
Valuation is within 110% of the fair market value as initially determined by the
General Partner, the Participant will bear the full cost of such Third Party
Valuation.
“Final MOIC Measurement Date” means the later of (i) the final disposition by
the Sponsors of all of their Class A-1 Interests of the Partnership (and any
consideration other than cash or Marketable Securities received in connection
with any conversion, exchange, or redemption therefor) for cash or Marketable
Securities, or (ii) the occurrence of a Change of Control, an Initial Public
Offering or a Qualifying Leveraged Recapitalization.
“Financing Restrictions” means any applicable restrictions under the financing
agreement to which the Partnership or any of its Affiliates are a party or any
other material contract to which the Partnership or any of its Affiliates are a
party which preclude the payment to Participants in cash upon the exercise of a
Call Right or a Put Right.
“General Partner” means Chiron Guernsey Holdings GP, Inc., a Delaware
corporation, as the General Partner of the Partnership.
“Good Reason” means one or more of the following: (i) the material reduction of
the Participant’s duties and/or responsibilities, which is not cured within 30
days after the Participant provides written notice to the Employer; provided,
however, it shall not be considered Good Reason if, upon or following a Change
of Control, the Participant’s duties and responsibilities remain the same as
those prior to a Change of Control but the Participant’s title and/or reporting
relationship is changed; (ii) the material reduction of the Participant’s base
salary (which is not cured within 30 days after the Participant provides written
notice),





--------------------------------------------------------------------------------

Exhibit 10.3


other than across-the-board decreases in base salary applicable to all executive
officers of the Employer; or (iii) the relocation of the Participant to a
business location in excess of 50 miles from the Participant’s place of
employment on the date of grant (which is not cured within 30 days after the
Participant provides written notice). To be considered a resignation from
employment on an account of Good Reason, the Participant must provide written
notice to the Employer (stating that the Participant believes one or more of the
Good Reason conditions described above exists) within 30 days following the
initial existence of such condition, and must resign within 30 days following
the Employer’s failure to cure such condition.
“Immediate Family” means a Participant’s spouse, children, or grandchildren
(including adopted children, stepchildren, and grandchildren).
“Initial Public Offering” has the meaning set forth in the LP Agreement.
“KCI” means Kinetic Concepts, Inc., and any successor thereto.
“LifeCell” means LifeCell Corporation, and any successor thereto.
“LP Agreement” means the Amended and Restated Limited Partnership Agreement of
the Partnership, dated as of November 4, 2011, as may be amended and/or restated
from time to time.
“Management Case Plan” means the business projections included in data room
files 4.1.2 (5 Year BS Projection), 4.1.3 (5 Year CF Projections), and 4.1.5 (5
Year Income Statement Projections) as provided to the Sponsors by KCI in
connection with the Merger Agreement.
“Marketable Securities” means securities that (i) are freely tradeable without
restriction of volume or manner of sale under Rule 144 of the Securities Act;
(ii) are listed on any of the New York Stock Exchange, Nasdaq Stock Market, or
another United States or foreign traded public exchange reasonably acceptable to
the Partnership; and (iii) have a sufficient daily trading volume, as determined
by the General Partner in its sole discretion, to permit resales of such
securities in such time period, volume, and manner as the General Partner deems
appropriate without a discount.
“Merger” means the consummation of the transactions contemplated by the Merger
Agreement.
“Merger Agreement” means the Agreement and Plan of Merger, dated as of July 12,
2011, by and among Kinetic Concepts, Inc., a Texas corporation, Chiron Holdings,
Inc., a Delaware corporation, and Chiron Merger Sub, Inc., a Texas corporation.
“Participant” means any Person who is eligible for, and selected by the General
Partner, in its sole discretion, to receive, an award of Profits Interest Units
under the Plan.
“Partner” means a Partner as defined in the LP Agreement.





--------------------------------------------------------------------------------

Exhibit 10.3


“Person” means an individual, a corporation, a company, a voluntary association,
a partnership, a joint venture, a limited liability company, a trust, an estate,
an unincorporated organization, a governmental authority, or other entity.
“Prior Plan” means the Chiron Guernsey Holdings L.P. Inc. Executive Equity
Incentive Plan, which was amended and restated as evidenced by this Plan.
“Profits Interest Unit Award Agreement” means any written agreement, contract,
or other instrument or document (which may include provisions of an employment
agreement to which the Partnership or any Affiliate is a party) in a form
approved by the General Partner, in its sole discretion, which evidences any
Profits Interest Units awarded hereunder or otherwise subject to the terms of
the Plan, which may, but need not, be executed or acknowledged by a Participant.
“Profits Interest Units” has the meaning set forth in the LP Agreement.
“Promissory Notes” means promissory notes bearing interest at a rate equal to
the prime rate in effect at the time of issuance of the promissory note and
paying out pari passu in the event the Financing Restrictions permit partial
payments when more than one Participant is due payment pursuant to any
applicable Put Right or Call Right and including mandatory repayment (i) to the
fullest extent as and when repayment becomes permissible under the Financing
Restrictions; (ii) in an amount equal to any Partner distributions under the LP
Agreement (as and when distributions become payable to Partners thereunder); and
(iii) in full, upon the occurrence of a Change of Control.
“Put Right” means any right of a Participant to require the Partnership to
repurchase equity securities of a Participant pursuant to the Plan, any Profits
Interest Unit Award Agreement, or otherwise.
“Reorganization” means the consummation of one or more related or unrelated sale
or acquisition transactions of KCI (excluding TSS) or LifeCell, involving more
than 50% of the gross fair market value on the closing date of KCI (excluding
TSS) and LifeCell’s assets combined (and irrespective of whether such
transaction or transactions constitute a Change of Control).
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, as amended from time to time.
“Sponsor” means any of (i) the Apax Group, (ii) the CPPIB Group, and (iii) the
PSPIB Group (each as defined in the LP Agreement).
“Transfer” has the meaning set forth in the LP Agreement.





--------------------------------------------------------------------------------

Exhibit 10.3


“Transition Termination” means a Participant’s termination of employment by the
Employer without Cause or by the Participant for Good Reason at or within six
months following (i) a Divestiture or (ii) a Reorganization, and such
Divestiture or Reorganization, as applicable, occurs on or before the second
anniversary of the Merger.
“TSS” means the Therapeutic Support Systems business of KCI.
III.Administration.
A.The Plan shall be administered by the General Partner. Subject to the terms of
the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the General Partner by the Plan, the General Partner
shall have full power and authority to:
1.designate Participants;
2.designate those Affiliates or other entities whose officers, directors,
employees, or consultants may participate in the Plan;
3.determine the number and type of Profits Interest Units to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, any award under the Plan;
4.determine the terms and conditions of any award under the Plan;
5.in any Profits Interest Unit Award Agreement, limit the amount of appreciation
to which any Profits Interest Unit is entitled;
6.in any Profits Interest Unit Award Agreement, determine and/or increase the
vested portion of any award under the Plan;
7.determine in a Profits Interest Unit Award Agreement whether, to what extent,
and under what circumstances awards under the Plan may be settled in cash,
Profits Interest Units, other securities or other property, or canceled,
forfeited, or suspended and the method or methods by which the awards under the
Plan may be settled, canceled, forfeited, or suspended;
8.interpret, administer, reconcile any inconsistency, correct any defect, and/or
supply any omission in the Plan and any instrument or agreement relating to, or
any award made under, the Plan;
9.establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan in accordance with its terms or waive any vesting or forfeiture conditions
applicable to any award; and





--------------------------------------------------------------------------------

Exhibit 10.3


10.make any other determination and take any other action that the General
Partner, in its sole discretion, deems necessary or desirable for the
administration of the Plan in accordance with its terms.
B.Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any award made under the Plan shall be within the sole discretion of
the General Partner, may be made at any time, and shall be final, conclusive,
and binding upon all Persons, including the Partnership and its participating
Affiliates, any Participant, any holder or beneficiary of Profits Interest
Units, and any holder or beneficiary of any award made under the Plan. Such
designations, determinations, interpretations, and decisions by the General
Partner need not be the same with respect to each Participant (whether or not
such Participants are similarly situated); provided, however, that, except as
provided herein, in no event shall any such action by the General Partner with
respect to any Participant reduce such Participant’s rights under the Plan or
under any award agreement issued thereunder.
C.Neither the General Partner nor any officer, director, or employee thereof
shall be liable for any action or determination made in good faith with respect
to the Plan or any award made under the Plan.
IV.Interests.
A.Award Limitation. Subject to adjustment as set forth in Article IV.B. below,
the aggregate number of Profits Interest Units together with any additional
class of equity that is available for awards under the Plan shall not exceed the
limit as set forth in Section 3.1(b) of the LP Agreement. If, after the
Effective Date, any Profits Interest Unit or any award of other class of equity
granted hereunder is forfeited, or if any Profits Interest Unit or any award of
other class of equity granted hereunder has expired, terminated, or been
cancelled for any reason whatsoever, and in either such case a Participant has
received no benefits of ownership with respect to such forfeited, expired,
terminated, or cancelled Profits Interest Unit or award of other class of
equity, then such Profits Interest Unit or award of other class of equity shall
again be available for awards and shall again be available to be awarded
hereunder.
B.Adjustments. If the General Partner determines in its sole discretion that any
sale or other extraordinary distribution (whether in the form of cash, Profits
Interest Units, securities, or other property), recapitalization,
reorganization, merger, consolidation, spin-off, initial public offering of the
equity interests of an Affiliate of the Partnership, issuance or exchange of the
Profits Interest Units, other ownership interests, or other securities of the
Partnership, issuance of warrants or other rights to purchase Profits Interest
Units, other ownership interests, or other securities of the Partnership, or
other transaction or event affects the Profits Interest Units such that an
adjustment is determined by the General Partner to be appropriate in order to
prevent inappropriate dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the General Partner
shall, in such manner as it deems equitable in its sole discretion, (i) make
provision for a cash payment to the holder of an outstanding Profits Interest
Unit in consideration for the cancellation of such





--------------------------------------------------------------------------------

Exhibit 10.3


Profits Interest Unit consistent with the treatment of other classes of Profits
Interest Units, and/or (ii) adjust any or all of (x) the number of the Profits
Interest Units, other ownership interests, or other securities of the
Partnership (or number and kind of other securities or property) with respect to
which awards may be made under the Plan or (y) the number of Profits Interest
Units, other ownership interests, or other securities of the Partnership (or
number and kind of other securities or property) subject to outstanding awards
made under the Plan. No adjustment provided for under this Article IV.B. shall
be made on account of the award of Profits Interest Units, the award of any
other class of equity granted hereunder, or any distribution by the Partnership
to any Partner.
V.Eligibility. Any Person who is an officer, director, employee, consultant, or
independent contractor of or providing services to the Partnership or its
Affiliates shall be eligible to be designated as a Participant in the Plan by
the General Partner.
VI.Profits Interest Unit Awards. The General Partner may cause to be issued or
transferred Profits Interest Units to a Participant pursuant to a Profits
Interest Unit Award Agreement, upon such terms as the General Partner deems
appropriate and consistent with the Plan. The following provisions are
applicable to Profits Interest Units:
A.General Requirements for Profits Interest Units. Profits Interest Units will
be issued pursuant to a Profits Interest Unit Award Agreement. The General
Partner may establish conditions under which restrictions on Profits Interest
Units shall lapse over a period of time or according to such other criteria as
the General Partner deems appropriate in its sole discretion.
B.Number of Profits Interest Units. The General Partner shall determine the
number of Profits Interest Units to be issued or transferred and the
restrictions applicable to such award.
C.Requirement of Employment. Except as otherwise provided in a Profits Interest
Unit Award Agreement or pursuant to Article XI, if a Participant’s Employment is
terminated, the Profits Interest Unit Award Agreement shall terminate as to all
Profits Interest Units covered by the award which remain unvested and, in the
event of a termination of Employment for Cause, those that are already vested,
and such Profits Interest Units shall be forfeited without consideration, as set
forth in the Profits Interest Unit Award Agreement. The General Partner may,
however, provide for complete or partial exceptions to this requirement as it
deems appropriate in its sole discretion.
D.Restrictions on Transfer. A Participant may not Transfer Profits Interest
Units, except as permitted under an applicable Profits Interest Unit Award
Agreement.
E.Non-Voting. The Profits Interest Units shall not have any voting rights.





--------------------------------------------------------------------------------

Exhibit 10.3


F.Right to Repurchase Profits Interest Units.
(a) Subject to XI.F. of the Plan, the General Partner shall have the right, but
not the obligation, in its sole discretion, to, during the six month period
commencing on the later of (x) the date on which such Participant is no longer
employed by the Partnership or its Affiliates and (y) the six-month anniversary
of the date such Participant’s Profits Interest Units became vested, make or
cause to be made a payment to the Participant in consideration for the
cancellation of any one or more of the vested Profits Interest Units then held
by the Participant (with the number of the vested Profits Interest Units then
held by the Participant being in all events determined after giving effect to
any vesting that occurs co-incident with the date of the termination of
Employment of such Participant).
(b) The repurchase price per Profits Interest Unit shall equal the Fair Market
Value on the date of repurchase; provided that, in the event of a termination of
a Participant’s Employment for Cause, any vested Profits Interest Units will be
forfeited without consideration and deemed to have been reacquired by the
Partnership for $0.00.
(c) Repurchases of Profits Interest Units, whether pursuant to the Plan or any
rights or obligations set forth in a Profits Interest Unit Award Agreement,
shall be subject to any applicable Financing Restrictions. Without limiting the
generality of the foregoing, in the event that such Financing Restrictions
apply, the General Partner may in its sole discretion (i) toll the period for
repurchase by the Partnership until such Financing Restrictions cease to apply
or (ii) deliver Promissory Notes as payment to the Participant, for the portion
of the repurchase price not payable in cash.
(d) In the event the General Partner exercises such a repurchase right in
connection with a termination of a Participant’s employment by the Partnership
or its Affiliates without Cause or by the Participant for Good Reason and a
Change of Control occurs within 105 days following such termination, the General
Partner shall pay to such Participant the excess, if any, of the Fair Market
Value of the previously reacquired Profits Interest Units implied by such Change
of Control over the amount previously paid to such Participant in connection
with the exercise of the repurchase right.
G.Distribution Thresholds. Upon the issuance of any Profits Interest Unit, the
General Partner in its sole discretion shall fix the Distribution Threshold
applicable to such Profits Interest Unit.
VII.Amendment and Termination. The General Partner may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that any such amendment, alteration, suspension, discontinuance, or termination
that would materially adversely affect the rights of any Participant shall not
to that extent be effective without the written consent of such Participant or
the consent of Participants holding 75% of the Profits Interest Units of all
such adversely affected Participants, taking in account, for such purpose,





--------------------------------------------------------------------------------

Exhibit 10.3


all such outstanding Profits Interest Units, whether or not then vested;
provided, further, that such consent shall not be required with respect to an
amendment made to conform the Plan to the LP Agreement, as currently in effect
or as such agreement may subsequently be amended. Nothing in the Plan or in any
Profits Interest Unit Award Agreement shall require the consent of any holder of
any Profits Interest Unit to any amendment of the LP Agreement or to any Change
of Control, Initial Public Offering, or reorganization or restructuring
contemplated or permitted thereby.
VIII.General Provisions.
A.No Rights to Awards/Prior Awards. No Person shall have any claim to receive
any award under the Plan. There is no obligation for uniformity of treatment of
Participants regarding the number of Profits Interest Units awarded or the
manner - directly or indirectly, in accordance with the provisions of Article IX
of the Plan - in which awards are made. The terms and conditions of awards made
under the Plan need not be the same with respect to each Participant. Any
Participant who receives an award under this Plan shall, by acceptance of such
award, be deemed to have acknowledged and agreed that such Participant has no
further rights with respect to any equity interests or awards previously granted
by KCI or its Affiliates prior to the consummation of the Merger, other than the
payment of the unpaid portion, if any, of the cash consideration with respect to
any such equity interests or awards that are payable pursuant to the terms of
the Merger Agreement.
B.Delegation. Subject to the terms of the Plan, the provisions of any Profits
Interest Unit Award Agreement, and applicable law, the General Partner may
delegate to one or more officers of the Partnership or any Affiliate, or to a
committee of such officers, the authority, subject to such terms and limitations
as the General Partner shall determine, to award Profits Interest Units or make
adjustments, in accordance with the provisions of Article IV.B, with respect to
Profits Interest Units held by Participants.
C.Section 83(b) Election. Unless the General Partner determines otherwise, as a
condition subsequent to the issue or transfer of any Profits Interest Unit, the
Participant will be required to (i) become a party to the LP Agreement and (ii)
make a timely, valid election under Section 83(b) of the Code.
D.Withholding. A Participant may be required to pay to the Partnership, and the
Partnership and its Affiliates shall have the right and are hereby authorized to
withhold from any payment due or transfer made in connection with any Profits
Interest Unit or under the Plan or from any other amount owing to a Participant
(including in connection with any Transfers), the amount (in cash, securities,
or other property) of any applicable Federal, state, or local withholding taxes
in respect of a Profits Interest Unit or any payment or transfer in connection
with a Profits Interest Unit or under the Plan and to take such other action as
may be necessary in the opinion of the General Partner to satisfy all
obligations for the payment of such taxes, provided, that the Participant may
make alternative arrangements for the payment of any required withholding taxes
which the General Partner deems acceptable in its sole discretion.





--------------------------------------------------------------------------------

Exhibit 10.3


E.No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Partnership or any Affiliate from adopting or continuing in
effect other compensation arrangements, which may, but need not, provide for the
award of Profits Interest Units, securities, or other types of awards, and such
arrangements may be either generally applicable or applicable only in specific
cases.
F.No Right to Employment. No award made hereunder shall be construed as giving a
Participant the right to be retained in the employ of, or in any other
continuing relationship with, the Partnership or any of its Affiliates.
G.Special Incentive Compensation. By acceptance of an award hereunder, each
Participant shall be deemed to have agreed that such award is special incentive
compensation that will not be taken into account, in any manner, as salary,
compensation, or bonus in determining the amount of any payment under any
pension, retirement, life insurance, disability, severance, or other employee
benefit plan of the Partnership or any of its Affiliates. In addition, each
beneficiary of a deceased Participant shall be deemed to have agreed that such
award will not affect the amount of any life insurance coverage, if any,
provided by any Person on the life of the Participant which is payable to such
beneficiary under any life insurance plan covering employees.
H.Other Laws. The General Partner may refuse to issue or transfer any Profits
Interest Units if, acting in its sole discretion, it determines that the
issuance or transfer of such Profits Interest Units would violate the LP
Agreement or any applicable law or regulation. Without limiting the generality
of the foregoing, no award of a Profits Interest Unit hereunder shall be
construed as an offer to sell securities of the Partnership, and no such offer
shall be outstanding, unless and until the Partnership in its sole discretion
has determined that any such offer, if made, would be in compliance with all
applicable securities laws.
I.No Trust or Fund Created. Neither the Plan nor any award made under the Plan
shall create or be construed to create a trust or a fiduciary relationship
between the Partnership or any Affiliate and a Participant or any other Person.
J.Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Profits Interest Unit Award
Agreement shall be determined in accordance with the laws of the State of
Delaware applicable to agreements made and to be performed entirely within such
state.
K.Severability. If any provision of the Plan or any award made hereunder is,
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or award, or would disqualify the Plan or any
award under any law deemed applicable by the General Partner, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
General Partner, materially altering the intent of the Plan or the award, such
provision shall be stricken as to such jurisdiction, Person, or award and the
remainder of the Plan and such award shall remain in full force and effect.





--------------------------------------------------------------------------------

Exhibit 10.3


L.Headings. Headings are used herein solely as a convenience to facilitate
reference and shall not be deemed in any way material or relevant to the
construction or interpretation of the Plan or any provision thereof.
M.Interpretation. The terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa. Any reference hereunder to a
sole discretion scope of the General Partner’s authority shall mean that such
discretion shall be exercised in good faith.
N.Gender. Except where otherwise indicated by the context, any masculine term
used herein shall also include the feminine.
O.Amendment to LP Agreement. Neither the adoption of the Plan nor any award made
hereunder shall restrict in any way the adoption of any amendment to, or any
restatement of, the LP Agreement in accordance with the terms of such
agreements. Nothing in the Plan or in any Profits Interest Unit Award Agreement
shall require the consent of any holder of any Profits Interest Unit to any
amendment to or restatement of the LP Agreement.
P.Conflict Between or Among the Plan, the LP Agreement, and/or the Profits
Interest Unit Award Agreements. The Plan is subject to the LP Agreement, the
terms and provisions of which are hereby incorporated herein by reference. In
the event of a conflict between any term or provision contained herein or
therein, the LP Agreement shall govern and prevail. In the event of a conflict
between any term or provision contained herein or in any Profits Interest Unit
Award Agreement, this Plan shall govern and prevail.
IX.Future Award of Additional Classes of Units. The General Partner reserves the
right, from time to time in the future, and in its sole discretion, to award
additional classes of equity interests to Participants, and such additional
classes of equity interests shall constitute Profits Interest Units for purposes
of the LP Agreement. In that event, the terms of the Plan shall be applied
without the need of any further amendments thereto (and without any need to
obtain the consent of any existing Participants), as if such additional classes
of equity were Profits Interest Units described hereunder, except as the
applicable award agreements with respect to such additional classes of equity
may otherwise provide. In furtherance hereof, the General Partner may approve a
Profits Interest Unit Award Agreement with respect to such additional classes of
equity.
X.Term of the Plan.
A.Effective Date. The Plan, when approved by the General Partner, shall be
effective as of the date of adoption (the “Effective Date”).
B.Expiration Date. No award shall be made under the Plan after the tenth
anniversary of the Effective Date. Unless otherwise expressly provided in the
Plan or in an applicable Profits Interest Unit Award Agreement, any Profits
Interest Unit awarded hereunder or otherwise subject hereto may, and the
authority of the General Partner to amend, alter,





--------------------------------------------------------------------------------

Exhibit 10.3


adjust, suspend, discontinue, or terminate any conditions or rights of any such
Profits Interest Unit shall, continue after the tenth anniversary of the
Effective Date.
XI.Special Divestiture Provisions.
A.Effective Date. Notwithstanding any other provision of this Article XI, the
provisions of this Article XI shall only apply to a Divestiture occurring on or
after May 2, 2013 (the “Special Divestiture Provision Effective Date”) and shall
only be applicable to Participants who were employed by their Employer from or
after the Special Divestiture Provision Effective Date. Except as otherwise
provided in any Profits Interest Unit Award Agreement entered into after the
Special Divestiture Provision Effective Date, the provisions of this Article XI
shall be deemed incorporated by reference into all Profits Interest Unit Award
Agreements issued under the Plan, including those issued under the Prior Plan.
B.Definitions. As used in this Article XI only, the following terms shall have
the meanings set forth below:
“Business Sale” means, whether through one transaction or a series of
transactions, (i) a sale of (x) more than 50% of the equity interests or (y)
substantially all of the assets of KCI or LifeCell to a Person or group of
Persons who (a) were not Requisite Limited Partners (as defined in the LP
Agreement) at any time prior to such sale and (b) if such Person or group of
Persons is an entity, are Requisite Limited Partners who do not own in excess of
50% of the voting power of such Person or group of Persons and do not otherwise
have the power to direct or cause the direction of the management or policies of
such Person or group of Persons, whether through ownership of voting securities,
by contract, or otherwise; or (ii) an Initial Public Offering of LifeCell or KCI
but only if, and when, there is a decrease in direct or indirect ownership by
the Partnership to the extent that LifeCell or KCI ceases to be an Affiliate of
the Partnership; provided, that the event described in (i)(x) above shall not
constitute a Business Sale until such time as the Requisite Limited Partners do
not otherwise have the power to direct or cause the direction of the management
or policies of KCI or LifeCell, as applicable, whether through ownership of
voting securities, by contract, or otherwise.
“Comparable Offer” means an offer of employment to the Participant with the
Successor (as defined below) or the Employer, as applicable, on terms including
(i) comparable position, (ii) at least the same base salary, and (iii) at least
the same target annual bonus amount opportunity.
“Divestiture” means, with respect to a given Participant, the consummation of a
divestiture of the business of the Partnership (either LifeCell or KCI), in
connection with a Business Sale.
“Qualifying Divested Employee Termination” means a termination of the Qualifying
Divested Employee’s (as defined below) employment prior to the end of the
reasonable transition period of up to one year, to the extent required by the
Successor, other than a termination of such Qualifying Divested Employee’s
employment by the Successor for





--------------------------------------------------------------------------------

Exhibit 10.3


Cause or such Qualifying Divested Employee’s voluntary resignation other than
due to the failure of the Successor to honor the terms of such Qualifying
Divested Employee’s Comparable Offer.
“Qualifying Leveraged Recapitalization” means one or more leveraged
recapitalizations of the Partnership resulting in aggregate distributions to the
Partners in an amount equivalent to a multiple of cumulative Sponsor invested
capital of 1.5x.
“Qualifying Retained Employee Termination” means a termination of the Qualifying
Retained Employee’s (as defined below) employment prior to the end of the
reasonable transition period of up to one year, to the extent required by the
Employer, other than a termination of such Qualifying Retained Employee’s
employment by the Employer for Cause or such Qualifying Retained Employee’s
voluntary resignation other than due to the failure of the Employer to honor the
terms of such Qualifying Retained Employee’s Comparable Offer.
C.Deemed Termination of Employment. If a Divestiture occurs when a Qualifying
Divested Employee is employed by the Employer, then, solely for purposes of the
Plan, immediately upon the closing of such Divestiture, such Qualifying Divested
Employee will be deemed to have experienced a termination of employment by the
Employer without Cause. In addition, the below special provisions will apply, as
set forth in Articles XI.D. and XI.F. hereof.
D.Special Vesting Provisions for a Qualifying Divested Employee.
(a)Time Vesting Units. With respect to the Time Vesting Units, as defined in the
applicable Profits Interest Unit Award Agreement, if:
(i)the Participant was employed by the Employer at the time of such Divestiture;
(ii)the Participant uses his or her best efforts to effect the Divestiture; and
(iii)either (x) the Participant is not made a Comparable Offer from either the
successor to such divested business (the “Successor”) or the Employer or (y)
such Participant receives a Comparable Offer with the Successor and continues
employment with the Successor for a reasonable transition period of up to one
year, to the extent required by the Successor (or, if earlier, until such
Participant has a termination of employment that is a Qualifying Divested
Employee Termination) (the “Successor Required Employment Period”) (such
Participant who meets (i), (ii), and (iii) above, a “Qualifying Divested
Employee”);
then, in the case of XI.D.(a)(iii)(x) above, such Qualifying Divested Employee’s
Time Vesting Units will fully vest upon the closing of the





--------------------------------------------------------------------------------

Exhibit 10.3


Divestiture and, in the case of XI.D.(a)(iii)(y) above, such Qualifying Divested
Employee’s Time Vesting Units will fully vest at the conclusion of the Successor
Required Employment Period.
(b)Performance Vesting Units. With respect to the Performance Vesting Units, as
defined in the applicable Profits Interest Unit Award Agreement, if the
Participant is a Qualifying Divested Employee, then such Performance Vesting
Units will remain outstanding (i.e., waiver of the continuing service
requirement) and vest as and when such Performance Vesting Units otherwise would
have vested in accordance with the terms of the applicable Profits Interest Unit
Award Agreement without regard to any further service requirements, until the
Final MOIC Measurement Date. Any unvested portion of the Performance Vesting
Units which thereafter remain unvested will be forfeited.
(c)Recently Terminated Employees. Notwithstanding the foregoing, if the
Participant was employed by the Employer within 105 days prior to such
Divestiture and ceased to be employed in connection with a termination of such
employment by the Partnership and its Affiliates without Cause or by the
Participant for Good Reason, the Participant shall be deemed to be a Qualifying
Divested Employee for purposes of the Plan and shall be afforded the special
vesting of Time Vesting Units and Performance Vesting Units described in this
Article XI.D. upon the closing of the Divestiture.
E.Special Vesting Provisions for a Qualifying Retained Employee.
(a)Time Vesting Units. With respect to the Time Vesting Units, if:
(i)the Participant was employed by the Employer at the time of such Divestiture;
(ii)the Participant uses his or her best efforts to effect the Divestiture; and
(iii)the Participant receives a Comparable Offer from the Employer and continues
employment with the Employer for a reasonable transition period of up to one
year, to the extent required by the Employer (or, if earlier, until such
Participant has a termination of employment that is a Qualifying Retained
Employee Termination) (the “Employer Required Employment Period”) (such
Participant who meets (i), (ii), and (iii) above, a “Qualifying Retained
Employee”);
then, such Qualifying Retained Employee’s Time Vesting Units will fully vest at
the conclusion of the Employer Required Employment Period.





--------------------------------------------------------------------------------

Exhibit 10.3


(b)Performance Vesting Units. With respect to the Performance Vesting Units, if
the Participant is a Qualifying Retained Employee, then such Performance Vesting
Units will remain outstanding (i.e., waiver of the continuing service
requirement) and vest as and when such Performance Vesting Units otherwise would
have vested in accordance with the terms of the applicable Profits Interest Unit
Award Agreement without regard to any further service requirements, until the
Final MOIC Measurement Date. Any unvested portion of the Performance Vesting
Units which thereafter remain unvested will be forfeited.
F.Right to Repurchase Profits Interest Units. Notwithstanding anything in
Article VI.F.(a) or (b) to the contrary, upon and following a Divestiture, the
following provisions shall apply with respect to Profits Interest Units held by
a Qualifying Divested Employee or a Qualifying Retained Employee. The General
Partner shall have the right, but not the obligation, in its sole discretion, to
make or cause to be made a payment to the Participant in consideration for the
cancellation of any one or more of the vested Profits Interest Units then held
by the Participant (with the number of the vested Profits Interest Units then
held by the Participant being in all events determined after giving effect to
any vesting that occurs as a result of the application of this Article XI) only
after the Final MOIC Measurement Date. The repurchase price per Profits Interest
Unit shall equal the Fair Market Value on the date of purchase. The remaining
provisions of Article VI.F. shall continue to apply.
XII.Special Change of Control Provisions.
A.Effective Date. Notwithstanding any other provision of this Article XII, the
provisions of this Article XII shall only apply to a Qualifying Change of
Control (as defined below) occurring on or after February 24, 2016 (the “Special
Change of Control Provision Effective Date”) and shall only be applicable to
Participants who were employed by their Employer from or after the Special
Change of Control Provision Effective Date. Except as otherwise provided in any
Profits Interest Unit Award Agreement entered into after the Special Change of
Control Provision Effective Date, the provisions of this Article XII shall be
deemed incorporated by reference into all Profits Interest Unit Award Agreements
issued under the Plan, including those issued under the Prior Plan.
B.Definitions. As used in this Article XII only, the following terms shall have
the meanings set forth below:
“Buyer Non-Marketable Securities” means securities issued by a company that is
listed on the New York Stock Exchange, Nasdaq Stock Market or another United
States or foreign traded public exchange reasonably acceptable to the
Partnership which are not Marketable Securities.
“Change of Control Comparable Offer” means an offer of employment to the
Participant with the Change of Control Successor (as defined below) on terms
including (i) comparable position, (ii) at least the same base salary, and (iii)
at least the same target annual bonus amount opportunity.





--------------------------------------------------------------------------------

Exhibit 10.3


“Qualifying Change of Control” means (i) a Change of Control that results in the
disposition of all of the assets of the Partnership or all remaining equity
interests of the Sponsors in the Partnership and (ii) with respect to which the
consideration receivable by the Sponsors consists of cash, Marketable
Securities, and/or Buyer Non-Marketable Securities (in each case, whether paid
or made available at the time of the Qualifying Change of Control or on a
deferred basis, including an interest in an escrow arrangement).
“Qualifying Terminated Employee Termination” means a termination of the
Qualifying Terminated Employee’s (as defined below) employment prior to the end
of the reasonable transition period of up to one year, to the extent required by
the Change of Control Successor, other than a termination of such Qualifying
Terminated Employee’s employment by the Change of Control Successor for Cause or
such Qualifying Terminated Employee’s voluntary resignation (other than due to
the failure of the Change of Control Successor to honor the terms of such
Qualifying Terminated Employee’s Change of Control Comparable Offer).
C.Deemed Termination of Employment. If a Qualifying Change of Control occurs
when a Qualifying Terminated Employee is employed by the Employer, then, solely
for purposes of the Plan, immediately upon the closing of such Qualifying Change
of Control, such Qualifying Terminated Employee will be deemed to have
experienced a termination of employment by the Employer without Cause. In
addition, the below special provisions will apply, as set forth in Articles
XII.D. and XII.E. hereof.
D.Special Vesting Provisions for a Qualifying Terminated Employee.
(a)Performance Vesting Units. With respect to the Performance Vesting Units, if:
(i)the Participant was employed by the Employer at the time of a Qualifying
Change of Control;
(ii)the Participant uses his or her best efforts to effect such Qualifying
Change of Control; and
(iii)either (x) the Participant is not made a Change of Control Comparable Offer
from the successor in such Qualifying Change of Control (the “Change of Control
Successor”) or (y) such Participant receives a Change of Control Comparable
Offer with the Change of Control Successor and continues employment with the
Change of Control Successor for a reasonable transition period of up to one
year, to the extent required by the Change of Control Successor (or, if earlier,
until such Participant has a termination of employment that is a Qualifying
Terminated Employee Termination) (such Participant who meets (i), (ii), and
(iii) above, a “Qualifying Terminated Employee”),





--------------------------------------------------------------------------------

Exhibit 10.3


then such Participant’s Performance Vesting Units will remain outstanding (i.e.,
waiver of the continuing service requirement) and vest as and when such
Performance Vesting Units otherwise would have vested in accordance with the
terms of the applicable Profits Interest Unit Award Agreement without regard to
any further service requirements, until the Final MOIC Measurement Date. Any
unvested portion of the Performance Vesting Units which thereafter remain
unvested will be forfeited.
(b)Recently Terminated Employees. Notwithstanding the foregoing, if the
Participant was employed by the Employer within 105 days prior to such
Qualifying Change of Control and ceased to be employed in connection with a
termination of such employment by the Partnership and its Affiliates without
Cause or by the Participant for Good Reason, the Participant shall be deemed to
be a Qualifying Terminated Employee for purposes of the Plan and shall be
afforded the special vesting of Performance Vesting Units described in this
Article XII.D. upon the closing of such Qualifying Change of Control.
E.Right to Repurchase Profits Interest Units. Notwithstanding anything in
Article VI.F.(a) or (b) to the contrary, upon and following a Qualifying Change
of Control, the following provisions shall apply with respect to Profits
Interest Units held by a Qualifying Terminated Employee. The General Partner
shall have the right, but not the obligation, in its sole discretion, to make or
cause to be made a payment to the Participant in consideration for the
cancellation of any one or more of the vested Profits Interest Units then held
by the Participant (with the number of the vested Profits Interest Units then
held by the Participant being in all events determined after giving effect to
any vesting that occurs as a result of the application of this Article XII) only
after the Final MOIC Measurement Date. The repurchase price per Profits Interest
Unit shall equal the Fair Market Value on the date of purchase. The remaining
provisions of Article VI.F. shall continue to apply.





